Per curiam.
This disciplinary matter is before the Court on the petition for voluntary discipline filed by Tiffini Colette Bell (State Bar No. 676971), prior to the issuance of a formal complaint, see Bar Rule 4-227 (b) (2). In her petition, Bell, who became a member of the Bar in 2006, seeks the imposition of a Review Panel reprimand, and admits that, in the representation of a client in a child custody matter, she violated Rules 1.3, 1.4, and 8.4 (a) (4) by failing to truthfully communicate with her client regarding discovery and appointment of a guardian ad litem, failing to timely respond to discovery, failing to seek the appointment of a guardian ad litem, and failing to thoroughly prepare for certain hearings. The maximum sanction for a violation of Rules 1.3 and 8.4 (a) (4) is disbarment, and the maximum sanction for a violation of 1.4 is a public reprimand. Bell also admits that she received a confidential reprimand by the Investigative Panel on November 20, 2015. In mitigation, Bell states, and the State Bar does not disagree, that she lacked a selfish motive, that she sincerely *144regrets her conduct, and that she has shown a cooperative attitude in the disciplinary proceedings.
Decided June 2, 2016.
Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig, Assistant General Counsel State Bar, for State Bar of Georgia.
Having reviewed the petition and the State Bar’s response, we conclude that a Review Panel reprimand is the appropriate sanction in this case, and we therefore accept the petition for voluntary discipline. Accordingly, the Court hereby orders that Bell receive a Review Panel reprimand in accordance with Bar Rules 4-102 (b) (4) and 4-220 (b) for her admitted violations of Rules 1.3, 1.4, and 8.4 (a) (4).

Petition for voluntary discipline accepted. Review Panel reprimand.


All the Justices concur.